Citation Nr: 1044313	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-09 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a throat disorder to 
include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1945 to July 1948.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied the benefits sought on appeal.  

The Board previously denied this claim in a decision dated in 
October 2008.  Pursuant to a Joint Motion for Partial Remand 
(JMR), the United States Court of Appeals for Veterans Claims 
(Court) remanded, in part, the Board's decision in an Order dated 
in September 2009.  The Court remanded the issue of entitlement 
to service connection for a throat disorder to the Board for 
readjudication consistent with the JMR, and dismissed the 
remaining issue on appeal.

In February 2010, the Board remanded the case for additional 
development.  Since then, the development has been completed and 
the issue is, once more, before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the Veteran's appeal has been obtained.

2.  A throat disorder did not manifest in service and is not 
shown to be causally or etiologically related to service, to 
include as due to radiation exposure.




CONCLUSION OF LAW

A throat disorder was not incurred in or aggravated during active 
service, to include as due to ionizing radiation exposure.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim of entitlement to service 
connection for a throat disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the Veteran's claim, letters dated 
in January 2005 and March 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was 
aware that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims.  The letters informed the 
Veteran that additional information or evidence was needed to 
support his service connection claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In this case, the Veteran's service medical records, VA medical 
records, and private medical records have been obtained, to the 
extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  

The Board finds that there has been substantial compliance with 
the terms of its February 2010 remand directive.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

In this regard, a VA medical opinion was obtained in April 2010.  
See 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA opinion 
obtained in this case is adequate as it was predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file and the statements of the appellant.  The April 2010 
report also provided a complete rationale for the opinion and 
summarized the pertinent evidence of record.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed).  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  The available medical 
evidence is sufficient for an adequate determination.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not cause 
any prejudice to the appellant.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
a throat disorder, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot and no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In summary, the Veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. Principi, 
17 Vet. App. 229, 232 (2003).  



Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Thus, service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 
7 Vet. App. 498 (1995).

In addition, certain chronic diseases, to include malignant 
tumors, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service 
connected in "radiation-exposed veterans" under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Certain specified disabilities 
becoming manifest in a "radiation-exposed veteran" shall be 
service connected.  See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. 
§ 3.309(d)(1), (2).  The term "radiation-exposed veteran" means 
a veteran who participated in a "radiation-risk activity."  See 
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  
"Radiation-risk activity" includes the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  38 
U.S.C.A. § 1112(c)(4) and 38 C.F.R. § 3.309(d)(3).

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Second, service connection can be established under 38 C.F.R. § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is a 
radiogenic disease.  Specifically, if a claimant does not qualify 
as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) 
and/or does not suffer from one the presumptive conditions listed 
in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from 
the special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be induced 
by ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; 
(viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) 
Parathyroid adenoma; (xx) Tumors of the brain and central nervous 
system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than 
Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires 
that colon cancer become manifest 5 years or more after exposure.  
38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. 
§ 3.311(a)(2) (2009).  In all other claims, 38 C.F.R. § 3.311(a) 
requires that a request be made for any available records 
concerning the veteran's exposure to radiation.  These records 
normally include but may not be limited to the veteran's Record 
of Occupational  Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records which 
may contain information pertaining to the veteran's radiation 
dose in service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2009).

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred during 
or aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  Under Combee, VA must not only determine whether a 
veteran had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the requirements 
of a presumptive regulation are not met does not in and of itself 
preclude a claimant from establishing service connection by way 
of proof of actual direct causation.

In this case, the Veteran contends that he is entitled to service 
connection for a throat disorder.  See January 2005 claim.  The 
Veteran claims that his throat disorder is related to a neck 
surgery he had in 1972 to remove a growth.  The Veteran surmises 
that the growth was a result of his exposure to radiation while 
stationed in Nagasaki, Japan.  See September 2007 VA medical 
examination; October 2006 VA examination; April 2005 VA medical 
examination.  

More specifically, the Veteran contends that he was exposed to 
ionizing radiation when he traveled across Nagasaki at ground 
zero about one month after the atomic bomb was dropped.  He has 
submitted photographs in support of his claim purportedly showing 
the Veteran in service in Yokohama, Okinawa, and Sasebo.  He also 
submitted one photograph which he states shows Nagasaki after the 
bomb.  

Personnel records show that that Veteran was aboard the USS Pine 
Island (AV-12) from October 1945 to April 1946 and aboard the USS 
Duxbury Bay (AVP-38) from April 1946 to November 1947.  
Information submitted by the Veteran indicates that the USS Pine 
Island left California for Okinawa in June 1945 where she 
tendered seaplanes that engaged in air-sea rescue operations 
during the final phases of World War II, and at the end of the 
war, entered Tokyo Bay and contributed seaplane flight operations 
to the occupation of Japan in 1945.  Following occupation duty in 
Japan, she conducted operations in the Whangpoo River near 
Shanghai, China.  She left the Pacific in 1946.  

The USS Duxbury Bay was stationed in Kerama Retto near Okinawa in 
April 1945 where she served the Third Fleet as seadrome control 
tender, mail ship, movie exchange, and gasoline supply ship for 
small craft, and after the end of the war, she moved to the China 
coast and tended patrol squadrons at Shanghai and Tsingtao, 
China; Jinsen, Korea; and Hong Kong until returning to San 
Francisco in October 1946.  She performed two more tours in the 
Far East in 1947 and 1948.  

Additionally, service medical records show the Veteran entitled 
to wear the Asiatic Pacific Area medal, the Japanese Occupation 
Ribbon, and the World War II Victory Medal.  

Information from the National Personnel Records Center (NPRC) 
indicates that it had no DD 1141 (Record of Occupational Exposure 
to Ionizing Radiation) or record of exposure to radiation 
pertaining to the Veteran, and the record contains no official 
verification of service or visitation in Nagasaki.  Service 
treatment records show no notation of treatment for a throat 
problem or disorder during service.  

The Veteran reported that in 1972 he underwent surgery to remove 
a growth from his neck.  See April 2005 VA examination.  A 
request was made to obtain the Veteran's private records of 
surgery, but the private hospital stated that all records had 
been destroyed after 25 years.  See July 2004 private hospital 
response.  

In April 2010, the Veteran was afforded a VA examination.  The 
examiner noted the Veteran's history of a growth removal from the 
neck in 1972.  He also noted that the Veteran's voice was raspy 
and hoarse and that he reported losing his voice on occasion with 
paresis of the vocal cord two years after the surgery.  He 
observed a very faded surgical scar extending from behind the 
left ear to the left neck, non-tender to touch, not limiting to 
motion, and measuring 7 x .25 centimeters in length.  The 
diagnosis was removal of growth left side of neck, laryngeal 
paresis.  The examiner noted the Veteran's contention that his 
throat disorder is related to exposure to ionizing radiation 
while stationed in Japan.  The examiner opined that the Veteran's 
throat condition was less likely as not caused by or a result of 
exposure to ionizing radiation while in service.  He reasoned 
that although the Veteran appeared to be alert, oriented, and a 
good historian, the Veteran could not provide concrete data 
regarding the diagnosis of the throat disorder which was treated 
in 1972.  He pointed out that the Veteran did not know if the 
growth was cancerous or not, but did report that he did not 
receive chemotherapy or radiation therapy after the surgery.  The 
examiner noted no indication of reoccurrence of disease and the 
examination was negative for recurrent growth or generalized 
debilitation.  The examiner noted that VA presumptive diseases 
secondary to radiation included various cancers, but there was no 
evidence that the Veteran suffered from any of these conditions.  
He noted that the growth removed from the throat may have been a 
benign tumor, but there was no way to tell.  The examiner 
indicated that he discussed the case with another practicing 
provider who affirmed his opinion that there was no way to tell 
whether the tumor had been cancerous.  

Before turning to the merits of the Veteran's claims, the Board 
must address the probative value of the medical evidence of 
record.  Upon review, the Board determines that the VA medical 
opinion provided by the April 2010 VA examiner is adequate, 
competent, and the most probative medical opinions of record.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
credibility and weight to be attached to such opinions are within 
the province of the Board as adjudicators); see also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another when 
VA gives an adequate statement of reasons and bases).  In this 
regard, the examiner reviewed the complete medical records in the 
case and considered the Veteran's contentions.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); see also Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994) (greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent to 
which they reviewed prior clinical records and other evidence).  
Further, the Board finds the opinion is well-supported by the 
complete evidence of record. 

The Board finds that the Veteran in the present appeal did not 
participate in a "radiation risk activity" as that term is 
defined and thus is not a "radiation-exposed Veteran."  A 
thorough review of the service treatment records and personnel 
records show no official record of radiation exposure (Form DD 
1141 or equivalent document) and the record contains no official 
verification of service or visitation in Nagasaki although the 
Veteran's ship was stationed in Japan at the end of the war and 
contributed seaplane flight operations to the occupation of Japan 
in 1945.  Moreover, even assuming that the Veteran did visit 
Nagasaki, the record does not include a current diagnosis of, or 
diagnosis of residuals of a disease that may be presumptively 
service connected for radiation exposed veterans who participated 
in a radiation risk activity.  Service connection, pursuant to 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is, therefore, not 
warranted.  

Additionally, the Board finds no evidence of a radiogenic disease 
within the meaning of 38 C.F.R. § 3.311(b)(2).  As noted by the 
VA examiner above, the record shows no competent evidence that 
the growth removed from the Veteran's neck in 1972 was cancerous.  
The Veteran reported no chemotherapy or radiation therapy after 
the surgery to remove the growth and the current findings show no 
evidence of a recurrence.  As noted in the 2010 VA examination 
report, the growth may have been benign, but there is no way to 
tell without the original surgery records.   Thus, there is no 
competent medical evidence that the Veteran has now or in the 
past a radiogenic disease, and a referral of the case to the 
Under Secretary for Benefits for further consideration is not 
necessary.  38 C.F.R. § 3.311(b).

However, as noted above, the Veteran is not precluded from 
service connection for a throat condition on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In 
order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Upon review of the entire evidence of record, the Board finds 
that the first element of service connection is met; however, the 
second and third elements are not met.  Thus, service connection 
is not warranted.

Specifically, evidence of record shows a current diagnosis of, 
and treatment for, a throat condition, to include a 1972 surgery 
to remove a growth from the neck.  However, a review of the 
service treatment records shows no notation of treatment for a 
throat problem or disorder during service.  Indeed, as previously 
noted herein, the first evidence of treatment for a neck 
condition is 1972 (approximately 24 years after the Veteran's 
discharge from active duty).  The absence of persistent symptoms 
of the disorder at separation, along with the first evidence of 
treatment for a throat disorder being many years later, 
constitutes negative evidence tending to disprove the assertion 
that the Veteran was disabled from such disease or injury during 
service, within the first post service year, or indeed until more 
than two decades thereafter.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service).  

Further, there is no probative medical evidence of record 
relating the Veteran's throat condition to service.  In this 
regard, the 2010 VA examiner's probative medical opinion 
establishes a negative nexus.  

The Board acknowledges the Veteran's contentions and recognizes 
that the Veteran is competent to report observable visible 
symptoms and manifestations of a disorder but that, as a lay 
person, is not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See 
also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (which 
stipulates that a veteran can attest to factual matters of which 
he/she had first-hand knowledge-including experiencing pain in 
service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy). 

The United State Court of Appeals for Veterans Claims (Federal 
Circuit) has held that lay evidence is one type of evidence that 
must be considered and competent lay evidence can be sufficient 
in and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, although the Veteran is competent to describe the 
throat surgery he underwent in 1972, or symptoms leading up to 
the surgery and thereafter, he is not competent to provide a 
diagnosis of the throat condition or to relate any such diagnosis 
to service to include any exposure to radiation.  Thus, while the 
Veteran is deemed to be competent and credible with regard to 
observable signs and symptoms as well as to events in 1972, as a 
lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis or etiology 
of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  In this regard, a lack of 
competent evidence relating the Veteran's symptoms to service 
weighs against the Veteran's claim for service connection.  In 
this regard, no probative medical opinion has been provided to 
show a relationship between the Veteran's throat condition and 
service.  Thus, service connection for a throat condition, on a 
direct basis, is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
a throat condition, to include as due to radiation exposure.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Thus, the claim 
must be denied.


ORDER


The appeal is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


